              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ROBERTA SLAAEN and JULIE
 HOAGLAN,
                                                   Case No. 18-CV-1562-JPS
                       Plaintiffs,

 v.

                                                                   ORDER
 SENIOR LIFESTYLE CORPORATION
 and SL GREENFIELD LLC,

                       Defendants.


1.     INTRODUCTION

       Plaintiffs filed this action on October 3, 2018, alleging violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and

Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code §

DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. Plaintiffs

seek to bring their FLSA claim on a class basis, which in the parlance of the

FLSA is called a collective action. See 29 U.S.C. § 216(b). On February 23,

2019, they filed a motion for conditional certification of their FLSA claim as

a collective action. (Docket #25). Defendants oppose conditional

certification. (Docket #32). The motion is now fully briefed and, for the

reasons explained below, conditional certification will be granted.

2.     RELEVANT FACTS

       Defendant Senior Lifestyle Corporation (“SLC”) operates numerous

assisted living centers across the country. Plaintiffs worked at one such

facility in Greenfield, known as “Hickory Park.” Plaintiffs contend that SLC


                                     Page 1 of 9
failed to pay its employees, including Plaintiffs, at the proper rate when

those employees worked overtime. Specifically, the FLSA requires

employers to calculate overtime pay based on the employee’s regular rate

of pay. Plaintiffs maintain that SLC and its co-defendant, SL Greenfield

LLC, paid certain non-discretionary bonuses to their employees at Hickory

Park, but when it came time to pay those employees for overtime, the

bonuses were not included in the employees’ regular rate. Thus, the

employees were shortchanged for their overtime.

      Plaintiffs assert that this improper overtime policy is uniform across

SLC’s national operations. For support, Plaintiffs offer their own testimony

about the practices at Hickory Park. They also offer the testimony of Mary

Tasche, who worked at SLC’s Sheboygan facility as the director of sales and

marketing. According to Plaintiffs and Tasche, the bonuses for which they

were not properly compensated included Tour Bonuses (or Marketing

Bonuses), Move-In Bonuses, Resident Referral Bonuses, Shift Bonuses,

Quarterly Net Gain Bonuses, and Quarterly Occupancy Bonuses.

      As further support, Plaintiffs point to the testimony of Noel Pakulski

(“Pakulski”), the executive director of Hickory Park, and Dave Richey

(“Richey”), SLC’s vice president of operations. According to Plaintiffs,

Pakulski’s testimony confirms that they were not properly paid with

respect to the bonuses they earned at Hickory Park. As to SLC’s national

operations, Richey testified that the corporation’s approach is to not pay

overtime based on the employee’s regular wages plus bonuses:

              If it’s a bonus, it’s a bonus. It’s not part of the regular
      pay. . . . You’ve got a regular rate of pay that’s -- your rate of
      pay is $11 an hour, that’s your rate of pay. You work overtime,
      time and a half, you get time and a half on that. You do
      something outside of, you know, what your normal process


                                 Page 2 of 9
       is or you do something different, then there would be a bonus
       for that.
               ...
               So your question, if I remember it, was should bonuses
       be part of regular pay and I don’t – it’s a bonus. It’s not part
       of regular pay. So that’s my statement. . . . If there’s a bonus,
       it's a bonus. It’s outside of normal pay.

(Docket #29-3 at 81–82, 85). Finally, Plaintiffs note that SLC maintains a

“FLSA Overtime and Payroll Practices Policy” which is silent on the matter

of properly computing bonuses into overtime pay. (Docket #29-2 at 121–22).

       Defendants counter that each assisted living facility operates with

relative independence. As Defendants describe it, the facilities are like

franchises; each executive director runs their own facility as they see fit, and

pays SLC for various support services, including human resources,

marketing, and sales. Important to this case is the executive directors’

freedom to set pay for their employees and determine bonuses. SLC offers

various “standards” for certain bonuses, but these are mere suggestions for

how a particular bonus should be structured. See id. at 123–28. SLC does not

dictate what bonuses must be offered or how bonuses should be paid.

Indeed, when told about the Tour Bonus policy at Hickory Park, Richey

said that he was not aware that it was being offered. Plaintiffs rejoin that in

her deposition, Pakulski indicated that bonuses over a certain dollar

threshold would need approval from SLC.

3.     ANALYSIS

       3.1    Conditional Certification

       The FLSA requires that an employee be compensated with overtime

pay “at a rate not less than one and one-half times” the employee’s regular

rate for hours worked in excess of forty in a week. 29 U.S.C. § 207(a). An



                                  Page 3 of 9
employee’s “regular rate” includes “all remuneration for employment paid

to . . . the employee,” id. § 207(e), subject to eight statutory exemptions.

Cleveland v. City of Los Angeles, 420 F.3d 981, 988 (9th Cir. 2005) (citing Arnold

v. Ben Kanowsky, Inc., 361 U.S. 388, 392 (1960)). The FLSA further provides

that non-discretionary bonuses must normally be recomputed into an

employee’s regular rate before calculating her overtime compensation. 29

U.S.C. § 207(e)(3)(a); 29 C.F.R. § 778.211(c); Gilbertson v. City of Sheboygan,

165 F. Supp. 3d 742, 749–50 (E.D. Wis. 2016). Otherwise, an unscrupulous

employer could take a portion of an employee’s ordinary compensation,

call it a “bonus,” exclude it from the employee’s regular rate, and thereby

artificially deflate the employee’s overtime rate of pay.

       Conditional certification of a collective action is distinct from the

procedure normally applied to class litigation under Federal Rule of Civil

Procedure 23. Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579–80 (7th Cir. 1982).

It allows a court to conditionally certify a collective action under the FLSA

so that notification to putative class members may be made, those putative

class members may affirmatively opt in to the collective action, and class

discovery may be taken. 29 U.S.C. § 216(b); Woods, 686 F.2d at 579–80. Once

this is done, the plaintiff can move for final, full certification of the collective

action. Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845, 848 (N.D. Ill. 2008). For

the initial step of conditional certification, the plaintiff must only make “a

minimal showing that others in the potential class are similarly situated,”

Mielke v. Laidlaw Transit, Inc., 313 F. Supp. 2d 759, 762 (N.D. Ill. 2004), which

requires no more than “substantial allegations that the putative class

members were together the victims of a single decision, policy, or plan,”

Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001).




                                   Page 4 of 9
       Plaintiffs’ allegations satisfy this lenient standard as against the

applicable law. They assert that Defendants have a general practice of

failing to include non-discretionary bonuses in employees’ regular rates of

pay when calculating overtime pay. (Docket #1). Plaintiffs have bolstered

their allegations with at least a modest factual underpinning via testimony

from Pakulski and Richey, as well as the FLSA policy maintained by SLC.

This evidence suggests that the allegedly wrongful overtime payment

practice applies to all SLC facilities across the country.

       Defendants offer two counterarguments, both of which lack merit.

First, they maintain that because each facility determines its own bonus

policies, the bonuses Plaintiffs received may not even be offered at other

facilities. In Defendants’ view, the wide variation in bonus practices means

that the employees of different facilities cannot be similarly situated for

purposes of Plaintiffs’ proposed collective. Defendants misunderstand the

focus of this case, which is not on the receipt of any particular bonus, but

instead whether the non-discretionary bonuses which Defendants’

employees received were properly accounted for in determining overtime.

Conditional certification will permit Plaintiffs to explore which non-

discretionary bonuses were provided to employees at the various SLC

facilities. They can also obtain more precise information on how bonuses

were (or were not) recomputed into the overtime calculation. As this Court

observed not long ago in deciding another motion for conditional

certification, though “bonus plans were slightly different at different

facilities[,] . . . whether this is a fatal defect in the collective action, . . . or

simply a question of differing damages calculations, . . . is a question that

can be reserved for the final certification phase.” Weninger v. Gen. Mills

Operations LLC, 344 F. Supp. 3d 1005, 1013 (E.D. Wis. 2018).


                                    Page 5 of 9
       Second, Defendants question whether Plaintiffs have marshalled

adequate evidence of any unlawful payment practice, much less one

applied to all employees. They imply that the bonuses at certain facilities

may fall within an exemption from the “regular rate” determination.

Further, even for non-exempt bonuses, Defendants assert that Plaintiffs lack

evidence of a failure to properly pay overtime on a widespread basis,

beyond Plaintiffs’ own experiences. The Court finds that Plaintiffs’

allegations and evidence, particularly Richey’s statement suggesting a

universal policy with respect to including bonuses in employees’ regular

rates, passes the low bar required for conditional certification. Additionally,

the employer bears the burden of establishing that a payment is exempt

from the regular rate. Idaho Sheet Metal Works, Inc. v. Wirtz, 383 U.S. 190, 209

(1966). “FLSA exemptions are to be narrowly construed against . . .

employers and are to be withheld except as to persons plainly and

unmistakably within their terms and spirit.” Klem v. Cty. of Santa Clara, Cal.,

208 F.3d 1085, 1089 (9th Cir. 2000). Defendants arguments are, therefore,

premature. Whether an exemption applies must be left for a later time.1

       The Court recognizes that Plaintiffs appear to have little to go on at

this point; Richey’s statement about bonuses is not terribly precise, the

FLSA policy is brief, and Plaintiffs offer little about what other facilities do

with respect to bonuses and overtime pay. Nevertheless, the Court is

satisfied by Plaintiffs’ substantial allegations of similarity between

themselves and the proposed collective. Whether they are truly similar will

be answered during the final certification process. The Court will, therefore,


       1  The parties also bicker over whether SLC is a joint employer, and thus the
proper subject of FLSA liability, with its current co-defendant or any of the other
facilities. This too is a matter best left for dispositive motion practice.


                                   Page 6 of 9
grant Plaintiffs’ motion for conditional certification of their proposed

collective action.

       3.2    Collective Action Scope and Notice

       The Court has discretion to prescribe the form, manner, and timing

of notice to ensure that putative collective members receive “accurate and

timely notice concerning the pendency of the collective action, so that they

can make informed decisions about whether to participate.” See Hoffmann-

La Roche Inc. v. Sperling, 493 U.S. 165, 170, 172 (1989). Plaintiffs propose the

following collective:

              All current and former hourly-paid, non-exempt
       employees employed by Defendants within the three (3) years
       prior to this action’s filing who have not been compensated
       for all hours worked in excess of forty (40) hours in a
       workweek at the proper, correct, and/or lawful overtime rate
       of pay as a result of Defendants’ failure to include all non-
       discretionary compensation, such as Tour Bonuses (or
       Marketing Bonuses); Move-In Bonuses; Resident Referral
       Bonuses; Shift Bonuses; Quarterly Net Gain Bonuses and
       Quarterly Occupancy Bonuses, in said employees’ regular
       rates of pay for overtime calculation purposes.

(Docket #26 at 1–2). Plaintiffs have also provided a proposed notice to be

sent to the putative class members. (Docket #26-1). Plaintiffs ask that the

Court order Defendants to post the notice in their facilities, and disclose the

names of potential collective members, within ten days. They further

request a forty-five day opt-in period. After the period closes, and in

accordance with the Court’s dispositive motion deadline, Plaintiffs will file

a motion for final certification of the collective action.

       Defendants offer a number of complaints about the collective

definition. First, they argue that the definition is overbroad because it

covers bonuses not identified by Plaintiffs. But as explained above, the


                                  Page 7 of 9
identified bonuses are merely examples, not the thrust of Plaintiffs’ case.

Second, and similarly, Defendants want the collective limited to the

Greenfield and Sheboygan locations, as those are the facilities for which

Plaintiffs have evidence of wrongful conduct. However, Plaintiffs are

entitled to conduct discovery regarding the bonus practices at other

facilities, and in particular whether any facility pays non-discretionary

bonuses which are not included in that facility’s employees’ regular rates

of pay for overtime calculations.

       Defendants also dislike the proposed notice. It describes only

Plaintiffs’ claims in the matter, not Defendants’ defenses. The notice also

fails to explain that collective members may be required to participate in

discovery and trial. Finally, the notice does not inform recipients that they

may retain counsel other than Plaintiffs’ counsel, should they desire it.

Plaintiffs do not meaningfully respond to these contentions. (Docket #35 at

10–11). The Court agrees with Defendants’ suggestion that the parties

should confer about the proper form of notice for the collective. If they

cannot reach an agreement (which seems unlikely in light of the minor

issues Defendants raise), the parties should each submit a proposed notice

and a memorandum of law, not to exceed ten pages, supporting their

desired notice. The Court will then determine the appropriate language for

the notice. The parties’ memoranda, or a stipulation as to the form of the

notice, shall be due within ten days of the date of this Order.

       Finally, in light of the volume of information they will need to

gather, Defendants desire thirty days to post the approved notice and

produce the names of potential collective members. The Court will grant

Defendants’ request and issue an amended trial scheduling order which

provides sufficient time to complete the notice and opt-in process. The


                                 Page 8 of 9
motion for final collective action certification should be filed on or before

the new dispositive motion deadline. The amended trial scheduling order

will be issued after any disagreements about the notice have been resolved.

4.      CONCLUSION

        For the reasons stated above, the Court will grant Plaintiffs’ motion

for conditional certification. The Court will also grant the parties’ motions

to seal various exhibits attached to their motion briefing. (Docket #30 and

#34).

        Accordingly,

        IT IS ORDERED that Plaintiffs’ motion for conditional certification

of their FLSA collective action (Docket #25) be and the same is hereby

GRANTED;

        IT IS FURTHER ORDERED that the parties’ motions to seal/restrict

(Docket #30 and #34) be and the same are hereby GRANTED; and

        IT IS FURTHER ORDERED that the parties shall confer on the

proper form of the notice, and file a stipulation or briefs on the matter if

necessary, as directed in this Order.

        Dated at Milwaukee, Wisconsin, this 9th day of April, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 9 of 9
